Citation Nr: 1204333	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-42 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for chronic urinary tract infections (UTIs), to include residuals stemming from chronic UTIs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran, who is also the appellant, served on active duty from February 1985 to February 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. The Veteran had a hearing before the Board sitting in San Antonio, Texas in October 2011 and the transcript is of record.

The RO received additional evidence from the Veteran in November 2011 after the claim was certified to the Board.  A supplemental statement of the case (SSOC) was not issued, but this is not necessary since the evidence submitted (private records from 2009 to 2011) were accompanied by a signed waiver of local jurisdictional review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

The Veteran claims she began having chronic urinary tract infections (UTIs) shortly after giving birth to her first child in 1988, while on active duty, and has suffered with UTIs on a chronic basis ever since 1988.  Specifically, she claims there were complications with her delivery and she was not properly treated at the time leading to a chronic condition.  She further claims she has chronic residuals of these UTIs, to include incontinence and pain.

In support of her claim, the Veteran submitted a statement from a former OB technician, Ms. K.R., who was present during the Veteran's 1988 delivery.  Ms. K.R. indicates in an April 2009 statement that the Veteran's UTIs are due to the complications arising out of the 1988 delivery of her child.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the United States Court of Appeals for Veterans Claims (Court) held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, the Veteran's service treatment records reveal significant amount of treatment for various genitourinary and gynecological conditions, to include UTIs, cervical cysts, cystitis, yeast infections, dysplasia, uretitis and veneral condylomata.  Unlike the Veteran's contentions, however, these problems are shown in the service treatment records both prior to and after her in-service pregnancy and delivery.  The Veteran delivered her child in March 1989 and, at that time, had suspected endometritis, a UTI and hypertension.  During the delivery she underwent an episiotomy.  

Since service, private treatment records indicate periodic UTIs and cystitis.  The Veteran testified her UTIs used to be recurring every four to six months, but are less frequent now occurring every six to twelve months. 

The Veteran was afforded a VA examination in September 2008.  The Veteran feels this examination is inadequate because the examiner did not review the claims folder in rendering the decision and she did not actually have an active UTI at the time of the examination.  

In September 2008, the examiner found no genitourinary abnormality at the time of the examination, so despite the Veteran's reported history of chronic UTIs, the examiner found no objective findings warranting a diagnosis.  In October 2008, after reviewing service treatment records, private medical records and VA treatment records, the examiner concluded a nexus opinion could not be rendered without resorting to mere speculation because the Veteran did not have an active diagnosis.  

In short, although the examiner did not have the claims folder to review at the time of the September 2008 examination, the claims folder was reviewed prior to the opinion rendered in October 2008.  However, it is clear the Veteran did not have an active UTI at the time of the examination.  Also significant, the examiner did not address whether the Veteran had any chronic residuals as a result of her past chronic UTIs during service or as a result of the circumstances surrounding the in-service birth of her child. 

If an appellant's condition is subject to active and inactive stages, an examination should be conducted during the active stage.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994).

In this case, the Veteran has submitted private treatment records showing she had active cystitis after the 2008 VA examination.  The Veteran also testified she suffers with chronic incontinence due to her past chronic UTIs.  For these reasons, the Board concludes a new VA examination is warranted.

The RO/AMC should also take this opportunity to ensure all relevant private and VA outpatient treatment records are in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide release forms for any and all private or VA medical providers that may contain relevant treatment records not already of record; thereafter, the RO/AMC should ask the providers for these records explaining that actual medical records, as opposed to summaries, are needed.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the VA and/or private records are unavailable.  

2.  After obtaining the above records, to the extent available, the Veteran should be scheduled for a VA genitourinary and gynecological examination to determine whether the Veteran has any chronic genitourinary or gynecological disorder, the severity of the impairment and the likely etiology.  Specifically, the examiner should comment on whether it is at least as likely as not (50 percent probability) that any found genitourinary or gynecological disability found was caused by the Veteran's in-service urinary tract infections, 1988 child-birth (to include complications thereof such as an episiotomy), yeast infection, cystitis, dysplasia, cervical cysts or any other in-service incident.  

To the extent able, the examination should be scheduled during any identified active phase of the Veteran's disability.

The claims folder must be made available to the examiner. The examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical evidence.

3.  After the above is complete, readjudicate the Veteran's issue remaining on appeal.  If the claim remains denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may adversely affect the outcome of the claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  



_________________________________________________
MARY M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

